--------------------------------------------------------------------------------

Execution Copy

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 28, 2016 by
and between LIGHTBRIDGE CORP., a Nevada corporation (the “Company”), and ASPIRE
CAPITAL FUND, LLC, an Illinois limited liability company (the “Buyer”).
Capitalized terms used herein and not otherwise defined herein are defined in
Section 7 hereof.

WHEREAS: Subject to the terms and conditions set forth in this Agreement, the
Company wishes to sell to the Buyer, and the Buyer wishes to buy from the
Company, (i) shares (the “Purchase Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), or, at the Buyer’s option, in lieu
of the Purchase Shares in whole or in part, (ii) warrants, substantially in the
form attached hereto as Exhibit A (the “Pre-Funded Warrants”), to purchase
shares of Common Stock (the “Warrant Shares”). The Purchase Shares, Pre-Funded
Warrants and Warrant Shares are collectively referred to herein as the
“Securities.”

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

1.           PURCHASE OF SECURITIES.

(a)      Subject to the terms and conditions set forth in this Agreement, the
Company and the Buyer agree that:

  (i) On or before June 28, 2016, the Company shall sell to the Buyer, and the
Buyer shall purchase from the Company 1,857,000 Purchase Shares and Pre-Funded
Warrants to purchase 1,476,333 Warrant Shares, and the Buyer shall pay to the
Company as the purchase price therefor, via wire transfer, an aggregate of Nine
Hundred Eighty- Five Thousand Two Hundred Thirty-Six and 57/100 Dollars
($985,236.57), consisting of Five Hundred Fifty-Seven Thousand One Hundred
Dollars ($557,100) for the Purchase Shares and Four Hundred Twenty-Eight
Thousand One Hundred Thirty-Six and 57/100 Dollars ($428,136.57) for the
Pre-Funded Warrants;         (ii) Provided that on or before October 31, 2016
the Company announces the Utility Arrangement, then, on or before the second
Business Day after the Company announces the Utility Arrangement, the Company
shall sell to the Buyer, and the Buyer shall purchase from the Company, the
Second Purchase Shares and the Buyer shall pay to the Company as the purchase
price therefor, via wire transfer, One Million Dollars ($1,000,000) (the “Second
Purchase Shares Purchase Price”). At the Buyer’s discretion, in lieu of
purchasing the Second Purchase Shares or part thereof, the Buyer may elect to
purchase Pre-Funded Warrants. The price for each Pre- Funded Warrant purchased
in lieu of Second Purchase Shares will be the result of multiplying (x) the
number of warrant shares that the Buyer may purchase under such Pre-Funded
Warrant by (y) a number equal to the Second Purchase Price reduced by $0.01. The
exercise price for each warrant share will be $0.01, and the Second Purchase
Shares Purchase Price shall be reduced by the aggregate exercise price for the
Pre-Funded Warrants purchased in lieu of Second Purchase Shares; and


--------------------------------------------------------------------------------


  (iii) Provided that on or before March 31, 2017, the Company announces the JV
Agreement, then, on or before the second Business Day after the Company
announces the JV Agreement, the Company shall sell to the Buyer, and the Buyer
shall purchase from the Company, the Third Purchase Shares and the Buyer shall
pay to the Company as the purchase price therefor, via wire transfer, Three
Million Dollars ($3,000,000) (the “Third Purchase Shares Purchase Price”). At
the Buyer’s discretion, in lieu of purchasing the Third Purchase Shares or part
thereof, the Buyer may elect to purchase Pre-Funded Warrants. The price for each
Pre-Funded Warrant purchased in lieu of Third Purchase Shares will be the result
of multiplying (x) the number of warrant shares that the Buyer may purchase
under such Pre- Funded Warrant by (y) a number equal to the Third Purchase Price
reduced by $0.01. The exercise price for each warrant share will be $0.01, and
the Third Purchase Shares Purchase Price shall be reduced by the aggregate
exercise price for the Pre-Funded Warrants purchased in lieu of Third Purchase
Shares.

The Purchase Shares, upon issuance and payment therefor as provided herein,
shall be validly issued and fully paid and non-assessable, and the Warrant
Shares, when issued and delivered upon exercise of the Pre-Funded Warrants in
accordance therewith, shall be validly issued and fully paid and non-assessable.
The Company shall pay any and all transfer, stamp or similar taxes that may be
payable with respect to the issuance and delivery of any Securities to the Buyer
under this Agreement. Unless otherwise mutually agreed between the Company and
the Buyer, each purchase of Purchase Shares and Pre-Funded Warrants shall be
pursuant to a take-down off the Company’s existing S-3 Registration Statement.

(b)      Compliance with Principal Market Rules. In order not to violate the
rules or regulations of the Principal Market, notwithstanding anything in this
Agreement to the contrary, the total number of shares of Common Stock that may
be issued under this Agreement shall be limited to 4,428,477 shares of Common
Stock (the “Exchange Cap”), which equals 19.99% of the Company’s outstanding
shares of Common Stock as of the date hereof, unless stockholder approval is
obtained to issue more than such 19.99% . The Exchange Cap shall be
appropriately adjusted for any stock dividend, stock split, reverse stock split
or similar transaction. Notwithstanding the foregoing, the Company shall not be
required or permitted to issue, and the Buyer shall not be required to purchase,
any shares of Common Stock under this Agreement if such issuance would violate
the rules or regulations of the Principal Market.

(c)      Beneficial Ownership Limitation. The Company shall not issue and the
Buyer shall not purchase any shares of Common Stock under this Agreement if such
shares proposed to be issued and sold, when aggregated with all other shares of
Common Stock then owned beneficially (as calculated pursuant to Section 13(d) of
the Exchange Act and Rule 13d-3 promulgated thereunder) by the Buyer and its
affiliates would result in the beneficial ownership by the Buyer and its
affiliates of more than 19.99% of the then issued and outstanding shares of
Common Stock.

--------------------------------------------------------------------------------

2.           BUYER’S REPRESENTATIONS AND WARRANTIES.

The Buyer represents and warrants to the Company that as of the date hereof and
as of the dates of the purchases of the Second Purchase Shares and the Third
Purchase Shares:

(a)      Investment Purpose. The Buyer is entering into this Agreement and
acquiring the Securities for its own account for investment; provided however,
by making the representations herein, the Buyer does not agree to hold any of
the Securities for any minimum or other specific term.

(b)      Accredited Investor Status. The Buyer is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D under the 1933 Act.

(c)      Information. The Buyer has been furnished with all materials relating
to the business, finances and operations of the Company and materials relating
to the offer and sale of the Securities that have been reasonably requested by
the Buyer, including, without limitation, the SEC Documents (as defined in
Section 3(e) hereof). The Buyer understands that its investment in the
Securities involves a high degree of risk. The Buyer (i) is able to bear the
economic risk of an investment in the Securities including a total loss, (ii)
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below. The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

(d)      No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(e)      Organization. The Buyer is a limited liability company duly organized
and validly existing in good standing under the laws of the jurisdiction in
which it is organized, and has the requisite organizational power and authority
to own its properties and to carry on its business as now being conducted.

--------------------------------------------------------------------------------

(f)      Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to (i) general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of this Agreement by the Buyer and the consummation by it
of the transaction contemplated hereby do not conflict with the Buyer’s
certificate of organization or operating agreement or similar documents, and do
not require further consent or authorization by the Buyer, its managers or its
members.

(g)      Residency. The Buyer is a resident of the State of Illinois.

(h)      No Prior Short Selling. The Buyer represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Buyer, its agents, representatives or affiliates engaged in or effected, in any
manner whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Securities Exchange Act of
1934, as amended (the “1934 Act”) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Buyer that as of the date hereof and
as of the dates of the purchases of the Second Purchase Shares and the Third
Purchase Shares:

(a)      Organization and Qualification. The Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns more than 50% of the voting stock or capital stock
or other similar equity interests) are corporations or limited liability
companies duly organized and validly existing in good standing under the laws of
the jurisdiction in which they are incorporated or organized, and have the
requisite corporate or organizational power and authority to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation or
limited liability company to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on any of: (i) the business,
properties, assets, operations, results of operations or financial condition of
the Company and its Subsidiaries, if any, taken as a whole, or (ii) the
authority or ability of the Company to perform its obligations under this
Agreement.

--------------------------------------------------------------------------------

(b)      Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Pre-Funded Warrants and to issue the Securities in
accordance with the terms hereof, (ii) the execution and delivery of this
Agreement and the Pre-Funded Warrants by the Company and the consummation by it
of the transaction contemplated hereby, including without limitation, the
issuance of the Securities under this Agreement, have been duly authorized by
the Company’s Board of Directors or duly authorized committee thereof, do not
conflict with the Company’s Articles of Incorporation or Bylaws (as defined
below), and do not require further consent or authorization by the Company, its
Board of Directors, except as set forth in this Agreement, or its stockholders,
(iii) this Agreement has been duly executed and delivered by the Company and
(iv) this Agreement constitutes the valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (y) general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies and (z) public policy underlying any law, rule or regulation (including
any federal or states securities law, rule or regulation) with regards to
indemnification, contribution or exculpation. The Board of Directors of the
Company or duly authorized committee thereof has approved the resolutions (the
“Signing Resolutions”) substantially in the form as delivered to the Buyer to
authorize this Agreement and the transaction contemplated hereby. The Signing
Resolutions are valid, in full force and effect and have not been modified or
supplemented in any material respect. The Company has delivered to the Buyer a
true and correct copy of the Signing Resolutions as approved by the Board of
Directors of the Company.

(c)      Authorization of the Securities. The Purchase Shares have been duly
authorized and, upon issuance in accordance with the terms hereof, the Purchase
Shares shall be (i) validly issued, fully paid and non-assessable and (ii) free
from all taxes, liens and charges with respect to the issuance thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock. The
Pre-Funded Warrants have been duly authorized by the Company and, when executed
and delivered by the Company, will be valid and binding agreements of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles. The Warrant
Shares have been duly authorized and validly reserved for issuance upon exercise
of the Pre-Funded Warrants in a number sufficient to meet the current exercise
requirements. The Warrant Shares, when issued and delivered upon exercise of the
Pre-Funded Warrants in accordance therewith, shall be (i) validly issued, fully
paid and non-assessable and (ii) free from all taxes, liens and charges with
respect to the issuance thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.

(d)      No Conflicts. The execution, delivery and performance of this Agreement
and the Pre-Funded Warrants by the Company and the consummation by the Company
of the transaction contemplated hereby (the issuance of the Securities), does
and will not (i) result in a violation of the Company’s Articles of
Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or the Bylaws or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or result, to the Company’s knowledge, in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market
applicable to the Company or any of its Subsidiaries) or by which any property
or asset of the Company or any of its Subsidiaries is bound or affected, except
in the case of conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations under clause (ii), which could not reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Articles or
Certificate of Incorporation, any Certificate of Designation, Preferences and
Rights of any outstanding series of preferred stock of the Company or Bylaws or
their organizational charter or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any term of or is in default under
any material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible violations, defaults,
terminations or amendments that could not reasonably be expected to have a
Material Adverse Effect. The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, ordinance,
or regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement, reporting obligations under the 1934 Act, or as
required under the 1933 Act or applicable state securities laws or the filing of
a Listing of Additional Shares Notification Form with the Principal Market, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by this Agreement in
accordance with the terms hereof. Except for the reporting obligations under the
1934 Act, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the date hereof.

--------------------------------------------------------------------------------

(e)      SEC Documents; Financial Statements. Since March 31, 2015, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the SEC pursuant to the reporting requirements of the
1934 Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). As of their respective dates (except as they have been correctly
amended), the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except routine
correspondence, such as comment letters and notices of effectiveness in
connection with previously filed registration statements or periodic reports
publicly available on EDGAR, to the Company’s knowledge, the Company or any of
its Subsidiaries are not presently the subject of any inquiry, investigation or
action by the SEC.

--------------------------------------------------------------------------------

(f)      Absence of Certain Changes. Since March 31, 2016, there has been no
material adverse change in the business, properties, operations, financial
condition or results of operations of the Company or its Subsidiaries taken as a
whole. For purposes of this Agreement, neither a decrease in cash or cash
equivalents nor losses incurred in the ordinary course of the Company’s business
shall be deemed or considered a material adverse change. The Company has not
taken any steps, and does not currently expect to take any steps, to seek
protection pursuant to any Bankruptcy Law nor does the Company or any of its
Subsidiaries have any knowledge or reason to believe that its creditors intend
to initiate involuntary bankruptcy or insolvency proceedings.

(g)      Absence of Litigation. Other than as disclosed in the SEC Documents, to
the Company’s knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against the Company, the Common Stock or
any of the Company’s Subsidiaries or any of the Company’s or the Company’s
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.

(h)      Acknowledgment Regarding Buyer’s Status. The Company acknowledges and
agrees that the Buyer is acting solely in the capacity of arm’s length purchaser
with respect to this Agreement and the transaction contemplated hereby. The
Company further acknowledges that the Buyer is not acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transaction contemplated hereby and any advice given by the
Buyer or any of its representatives or agents in connection with this Agreement
and the transaction contemplated hereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives and advisors.

--------------------------------------------------------------------------------

(i)      Registration Statement. The Shelf Registration Statement (as defined in
Section 4(a) hereof) has been declared effective by the SEC, and no stop order
has been issued or is pending or, to the knowledge of the Company, threatened by
the SEC with respect thereto. As of the date hereof, the Company has a dollar
amount of securities registered and unsold under the Shelf Registration
Statement, which is not less than the amount necessary to register the
Securities on the date hereof.

4.           COVENANTS.

(a)      Filing of Form 8-Ks and Prospectus Supplements. The Company agrees that
it shall, within the time required under the 1934 Act, file any Current Report
on Form 8-K disclosing this Agreement and the transaction contemplated hereby
including in connection with the purchases of the Second Purchase Shares and the
Third Purchase Shares. The Company shall file within two (2) Business Days from
the date hereof a prospectus supplement to the Company’s existing shelf
registration statement on Form S-3 (File No. 333-204889, the “Shelf Registration
Statement”) covering the sale of the initial 1,857,000 Purchase Shares and
1,476,333 Pre-Funded Warrants to purchase 1,476,333 Warrant Shares (the
“Prospectus Supplement”). The Company shall also file within two (2) Business
Days from each of the dates of the purchases of the Second Purchase Shares and
the Third Purchase Shares a prospectus supplement to the Shelf Registration
Statement covering the sale of such Purchase Shares and such Pre-Funded
Warrants. The Shelf Registration Statement (including any amendments or
supplements thereto and prospectuses or prospectus supplements, including the
Prospectus Supplement, contained therein) shall not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

(b)      Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the sale of the
Securities to the Buyer under this Agreement and (ii) any subsequent sale of the
Securities by the Buyer, in each case, under applicable securities or “Blue Sky”
laws of the states of the United States in such states as is reasonably
requested by the Buyer from time to time, and shall provide evidence of any such
action so taken to the Buyer.

(c)      Listing. The Company shall promptly secure the listing of all of the
Purchase Shares and Warrant Shares upon each national securities exchange and
automated quotation system that requires an application by the Company for
listing, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and shall maintain such listing, so long as any
other shares of Common Stock shall be so listed. The Company shall pay all fees
and expenses in connection with satisfying its obligations under this Section.

--------------------------------------------------------------------------------

(d)      Maintenance of Registration. The Company shall, at all times while any
Pre-Funded Warrants are outstanding, use its best efforts to maintain a
registration statement covering the exercise of the Pre-Funded Warrants and the
issue and sale of the Warrant Shares such that the Warrant Shares, when issued,
will not be subject to resale restrictions under the 1933 Act except to the
extent that the Warrant Shares are owned by affiliates.

(e)      Warrant Shares Reserved. The Company shall, at all times while any
Pre-Funded Warrants are outstanding, reserve and keep available out of the
aggregate of its authorized but unissued and otherwise unreserved Common Stock,
solely for the purpose of enabling it to issue Warrant Shares upon exercise of
such Pre-Funded Warrants, the number of Warrant Shares that are initially
issuable and deliverable upon the exercise of the then-outstanding Pre-Funded
Warrants.

5.      TRANSFER AGENT INSTRUCTIONS.

All of the Purchase Shares and Pre-Funded Warrants to be issued under this
Agreement shall be issued without any restrictive legend. All of the Warrant
Shares to be issued under this Agreement shall be issued without any restrictive
legend, provided that the Company either maintains an effective registration
statement covering the exercise of the Pre-Funded Warrants and the issue and
sale of the Warrant Shares, or the Warrant Shares are issued upon a “net share
exercise” of the Pre-Funded Warrants pursuant to the terms thereof. The Company
shall issue irrevocable instructions to the Transfer Agent, and any subsequent
transfer agent, to issue Common Stock in the name of the Buyer for the Purchase
Shares (the “Irrevocable Transfer Agent Instructions”). The Company warrants to
the Buyer that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5, will be given by the Company to the
Transfer Agent with respect to the Purchase Shares and the Purchase Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement. Following exercise of the Pre-Funded
Warrants in accordance with the terms thereof, the Company shall issue
irrevocable instructions to the Transfer Agent, and any subsequent transfer
agent, to issue Common Stock in the name of the Buyer for the Warrant Shares.

6.      INDEMNIFICATION.

In consideration of the Buyer’s execution and delivery of is Agreement and
acquiring the Securities hereunder and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Buyer and all of its affiliates, members, officers,
directors, and employees, and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transaction contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement or any other certificate, instrument or document
contemplated hereby, (b) any breach of any covenant, agreement or obligation of
the Company contained in this Agreement or any other certificate, instrument or
document contemplated hereby, or (c) any cause of action, suit or claim brought
or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement or any other
certificate, instrument or document contemplated hereby, other than with respect
to Indemnified Liabilities which directly and primarily result from (A) a breach
of any of the Buyer’s representations and warranties, covenants or agreements
contained in this Agreement, or (B) the gross negligence, bad faith or willful
misconduct of the Buyer or any other Indemnitee. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.

--------------------------------------------------------------------------------

 

7.           CERTAIN DEFINED TERMS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a)      “1933 Act” means the Securities Act of 1933, as amended.

(b)      “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

(c)      “Business Day” means any day on which the Principal Market is open for
trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.

(d)      “JV Agreement” means a final, fully signed and binding, unconditional
joint venture agreement to fully develop and to commercialize
Lightbridge-designed metallic nuclear fuel with a major global nuclear fuel
fabrication company under terms and conditions acceptable to the Buyer in the
Buyer’s sole discretion.

(e) “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

(f)      “Principal Market” means the NASDAQ Capital Market.

(g)      “SEC” means the United States Securities and Exchange Commission.

--------------------------------------------------------------------------------

(h)      “Second Purchase Price” means a US Dollar amount equal to the lesser
of: (1) $0.50 or (2) the average of the closing sale prices for the five (5)
consecutive Business Days immediately preceding the public disclosure of the
Utility Arrangement.

(i)      “Second Purchase Shares” means the number of shares that is the result
of dividing (x) One Million Dollars ($1,000,000) by (y) the Second Purchase
Price.

(j)      “Third Purchase Price” means a US Dollar amount equal to the lesser of:
(1) $1.00 or (2) the average of the closing sale prices for the five (5)
consecutive business days prior to the public disclosure of the JV Agreement.

(k)      “Third Purchase Shares” means the number of shares that is the result
of dividing (x) Three Million Dollars ($3,000,000) by (y) the Third Purchase
Price.

(l)      “Transfer Agent” means the transfer agent of the Company as set forth
in Section 8(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.

(m)      “Utility Arrangement” means the entry by the Company into an agreement,
letter of intent, memorandum of understanding or similar arrangement with at
least one major nuclear utility in which such utility signifies its intent to
enter into a strategic relationship regarding Lightbridge-designed nuclear fuel,
which arrangement will include financing support for Lightbridge-designed
nuclear fuel under terms and conditions acceptable to the Buyer in the Buyer’s
sole discretion.

8.           MISCELLANEOUS.

(a)      Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Nevada shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Illinois, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Chicago, for the adjudication of any dispute hereunder or in
connection herewith, or with the transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

--------------------------------------------------------------------------------

(b)      Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.

(c)      Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

(d)      Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e)      Entire Agreement. This Agreement supersedes all other prior oral or
written agreements between the Buyer, the Company, their affiliates and persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement and the documents and instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. The Company acknowledges and agrees
that is has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in this
Agreement.

(f)      Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

--------------------------------------------------------------------------------


  If to the Company:                        Lightbridge Corporation            
         11710 Plaza America Drive, Suite 2000                      Reston, VA
20190                      Telephone: 571-730-1223                    
 Facsimile: 571-730-1260                      Attention: Seth Grae              
       Email: sgrae@ltbridge.com   With a copy (which shall not constitute
notice) to:                      Hogan Lovells US LLP                      One
Tabor Center, Suite 1500                      1200 Seventeenth Street          
           Denver, CO 80202                      Telephone: 303-454-2449        
             Facsimile: 303-899-7333                      Attention: David
Crandall                      Email: david.crandall@hoganlovells.com         If
to the Buyer:                        Aspire Capital Fund, LLC                  
   155 North Wacker Drive, Suite 1600                      Chicago, IL 60606    
                 Telephone: 312-658-0400                      Facsimile:
312-658-4005                      Attention: Steven G. Martin                  
   Email: smartin@aspirecapital.com   With a copy to (which shall not constitute
delivery to the Buyer):                      Morrison & Foerster LLP            
         2000 Pennsylvania Avenue, NW, Suite 6000                    
 Washington, DC 20006                      Telephone: 202-778-1611              
       Facsimile: 202-887-0763                      Attention: Martin P. Dunn,
Esq.                      Email: mdunn@mofo.com         If to the Transfer
Agent:                      8742 Lucent Blvd., Suite 225                    
 Highlands Ranch, CO 80129                      Telephone:    303-262-0710      
               Facsimile:    303-262-0609                      Attention:  
 Brooke Webb                      Email:    Brooke.webb@computershare.com


--------------------------------------------------------------------------------

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, and recipient
facsimile number, (C) electronically generated by the sender’s electronic mail
containing the time, date and recipient email address or (D) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of receipt in accordance with clause (i), (ii), (iii) or (iv) above,
respectively.

(g)      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation. The Buyer may not assign its rights or obligations under this
Agreement.

(h)      No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

(i)      Publicity. The Buyer shall have the right to approve before issuance
any press release, SEC filing or any other public disclosure made by or on
behalf of the Company whatsoever with respect to, in any manner, the Buyer, its
purchases hereunder or any aspect of this Agreement or the transaction
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Buyer, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with the Buyer in connection with any such press
release or other public disclosure at least one (1) Business Day prior to its
release. The Buyer must be provided with a copy thereof at least one (1)
Business Day prior to any release or use by the Company thereof.

(j)      Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transaction contemplated hereby.

(k)      Survival. The representations and warranties of the Company and the
Buyer contained in Sections 2, 3 and 5 hereof, the indemnification provisions
set forth in Section 6 hereof and the agreements and covenants set forth in
Sections 4 and 8 hereof, shall survive the execution of this Agreement and the
transaction contemplated herein or any termination of this Agreement.

--------------------------------------------------------------------------------

(l)      No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. Each party shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by such party relating to or
arising out of the transactions contemplated hereby. Each party shall pay, and
hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys' fees and out of pocket expenses)
arising in connection with any such claim.

(m)      No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

(n)      Failure or Indulgence Not Waiver. No failure or delay in the exercise
of any power, right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

* * * * *

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

THE COMPANY:     LIGHTBRIDGE CORPORATION         By: /s/ Seth Grae   Name: Seth
Grae Title: President and Chief Executive Officer         BUYER:       ASPIRE
CAPITAL FUND, LLC BY: ASPIRE CAPITAL PARTNERS, LLC BY: SGM HOLDINGS CORP.      
  By: /s/ Steven G. Martin   Name: Steven G. Martin Title: President


--------------------------------------------------------------------------------